McCay, Judge.
Either this verdict ought to have been for the defendant in the bill, or the jury have required the complainant to pay more than she was bound to pay. The amount advanced, with legal interest, is the true measure of her obligation to him, if the testimony for the complainant is to be credited. The promise of a liberal interest can avail nothing. The law fixes the interest, and it is not for a Court of equity to set up a new rate of interest not provided, but prohibited by law.
Judgment reversed.